Title: To Benjamin Franklin from Joshua Johnson, 27 March 1779
From: Johnson, Joshua
To: Franklin, Benjamin


Honble. Sir
Nantes 27 Mar. 1779
I rece’d the Honour of your favour of the 17 Instant. I am particularly obliged to you for the trouble you have taken with Mr. D:Arlincourt about the Duties on my Furniture & for getting it exempted from the Payment of them, I would not have given you any trouble on this Account had I not been perswaided that it might fix a Precedent on those Americans that hereafter Settles in France, but Sr. depend on it I feel the favour in the strongest manner and you may rely on a gratefull remembrance of it.

I will do every thing in my Power to obtain the Duties charged on all Goods Imported & Exported at this Port tho I fear much of being able to succeed to your wishes. Inclosed I foward you a Letter from the Govenor of Maryland, a Resolution of the House of Delegates dated 28 November 1777 and an Order of Council dated 3d April 1778 by which you will observe they have directed me to procure Sundry Cloathing &ca. or a loan of Money sufficient to purchase this amo. all which I should long ere this lain before you had I not been two well convinced that it would have met with opposition from one of your late Colleagues, but as that object is now happily removed I hope through your Interest and known goodness to your Country to be able to satisfy our States request, I shall be greatly obliged to you for your opinion & directions on this Business and if you think my attendance at Paris will by any means promote their desire I will immediately set out on my Journey, but in the meantime I have taken the liberty to request Dr. Bancroft and Mr. Jenings to wait on you & to take of your hands any trouble they possibly can which may attend this Business. Hoping that you will honour me with an Answer I remain with the most sincere attachment and regard Sir. Your most Obedt. & most Hble St
Joshua Johnson
His Excellency Benjamin Franklin Esqr.
 
Addressed: His Excellency / Benjamin Franklin Esqr. / Paris
Notation: J. Johnson Mar 1779
